Exhibit 10.88






ANDEAVOR LOGISTICS LP
2011 LONG-TERM INCENTIVE PLAN
as amended and restated on August 1, 2017
SECTION 1.
Purpose of the Plan.

This Andeavor Logistics LP 2011 Long-Term Incentive Plan (the “Plan”) has been
adopted by Tesoro Logistics GP, LLC, a Delaware limited liability company (the
“Company”), the general partner of Andeavor Logistics LP, a Delaware limited
partnership (the “Partnership”). The Plan is intended to promote the interests
of the Partnership and the Company by providing to Employees, Consultants and
Directors incentive compensation awards based on Units to encourage superior
performance. The Plan is also contemplated to enhance the ability of the
Partnership, the Company and their Affiliates to attract and retain the services
of individuals who are essential for the growth and profitability of the
Company, the Partnership and their Affiliates and to encourage them to devote
their best efforts to advancing the business of the Company, the Partnership and
their Affiliates.
SECTION 2.
Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Andeavor” means Andeavor , a Delaware corporation, or any successor thereto.
“ASC Topic 718” means Accounting Standards Codification Topic 718, Compensation
– Stock Compensation, or any successor accounting standard.
“Award” means an Option, Restricted Unit, Phantom Unit, DER, Substitute Award,
Unit Appreciation Right or Unit Award granted under the Plan.
“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.
“Board” means the board of directors or board of managers, as the case may be,
of the Company.
“Cause” means, unless otherwise set forth in an Award Agreement or other written
agreement between the Company and the applicable Participant, a finding by the
Committee that a Participant, before or after his termination of Service
(i) committed fraud, embezzlement, theft, felony or an act of dishonesty in the
course of his employment or service with the Company or


1

--------------------------------------------------------------------------------




an Affiliate of the Company which conduct damaged the Company or an Affiliate of
the Company or (ii) disclosed trade secrets of the Company or an Affiliate of
the Company. The findings and decision of the Committee with respect to such
matter, including those regarding the acts of the Participant and the damage
done to the Company or an Affiliate of the Company, will be final for all
purposes. No decision of the Committee, however, will affect the finality of the
discharge of the individual by the Company or an Affiliate of the Company.
“Change in Control” means, and shall be deemed to have occurred upon one or more
of the following events:
(i)    any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than the Company or an
Affiliate of the Company (as determined immediately prior to such event), shall
become the beneficial owner, by way of merger, consolidation, recapitalization,
reorganization or otherwise, of 50% or more of the combined voting power of the
equity interests in the Company or the Partnership;
(ii)    the limited partners of the Partnership approve, in one or a series of
transactions, a plan of complete liquidation of the Partnership;
(iii)    the sale or other disposition by either the Company or the Partnership
of all or substantially all of its assets in one or more transactions to any
Person other than the Company or an Affiliate of the Company or the Partnership;
or
(iv)    a transaction resulting in a Person other than the Company or an
Affiliate of the Company (as determined immediately prior to such event) being
the sole general partner of the Partnership.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award which provides for the deferral of compensation
and is subject to Section 409A of the Code, the transaction or event described
in subsection (i), (ii), (iii) or (iv) above with respect to such Award must
also constitute a “change in control event,” as defined in Treasury Regulation
§1.409A-3(i)(5), and as relates to the holder of such Award, to the extent
required to comply with Section 409A of the Code.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Board or such committee as may be appointed by the Board
to administer the Plan.
“Consultant” means an individual who renders consulting services to the Company,
the Partnership or an Affiliate of either.
“DER” means a distribution equivalent right, representing a contingent right to
receive an amount in cash, Units, Restricted Units and/or Phantom Units equal in
value to the distributions made by the Partnership with respect to a Unit during
the period such Award is outstanding.


2

--------------------------------------------------------------------------------




“Director” means a member of the board of directors or board of managers, as the
case may be, of the Company, the Partnership or an Affiliate who is not an
Employee or a Consultant (other than in that individual’s capacity as a
Director).
“Disability” means as determined by the Committee in its discretion exercised in
good faith, a physical or mental condition of a Participant that would entitle
him or her to payment of disability income payments under the Company’s or
Andeavor’s long-term disability insurance policy or plan for employees as then
in effect; or in the event that a Participant is not covered, for whatever
reason under the Company’s or Andeavor’s long-term disability insurance policy
or plan for employees or in the event the Company or Andeavor does not maintain
such a long-term disability insurance policy, “Disability” means a total and
permanent disability within the meaning of Section 22(e)(3) of the Code;
provided, however, that if a Disability constitutes a payment event with respect
to any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, then, to the extent required to comply with
Section 409A of the Code, the Participant must also be considered “disabled”
within the meaning of Section 409A(a)(2)(C) of the Code. A determination of
Disability may be made by a physician selected or approved by the Committee and,
in this respect, Participants shall submit to an examination by such physician
upon request by the Committee.
“Employee” means an employee of the Company or an Affiliate of the Company.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, as of any given date, the closing sales price on such
date during normal trading hours (or, if there are no reported sales on such
date, on the last date prior to such date on which there were sales) of the
Units on the New York Stock Exchange or, if not listed on such exchange, on any
other national securities exchange on which the Units are listed or on an
inter-dealer quotation system, in any case, as reported in such source as the
Committee shall select. If there is no regular public trading market for the
Units, the Fair Market Value of the Units shall be determined by the Committee
in good faith and in compliance with Section 409A of the Code.
“Option” means an option to purchase Units.
“Other Unit-Based Award” means an award granted pursuant to Section 6(e) of the
Plan.
“Participant” means an Employee, Consultant or Director granted an Award under
the Plan and any authorized transferee of such individual.
“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership, as it may be amended or amended and restated from time to time.
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d).


3

--------------------------------------------------------------------------------




“Phantom Unit” means a notional interest granted under the Plan that, to the
extent vested, entitles the Participant to receive a Unit or an amount of cash
equal to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.
“Profits Interest Unit” means to the extent authorized by the Partnership
Agreement, an interest in the Partnership that is intended to constitute a
“profits interest” within the meaning of the Code, Treasury Regulations
promulgated thereunder, and any published guidance by the Internal Revenue
Service with respect thereto.
“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.
“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.
“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act or
any successor rule or regulation thereto as in effect from time to time.
“Securities Act” means the Securities Act of 1933, as amended.
“SEC” means the Securities and Exchange Commission, or any successor thereto.
“Service” means service as an Employee, Consultant or Director. The Committee,
in its sole discretion, shall determine the effect of all matters and questions
relating to terminations of Service, including, without limitation, the question
of whether and when a termination of Service occurred and/or resulted from a
discharge for cause, and all questions of whether particular changes in status
or leaves of absence constitute a termination of Service, provided that a
termination of Service shall not be deemed to occur in the event of (a) a
termination where there is simultaneous commencement by the Participant of a
relationship with the Partnership or the Company or an Affiliate of the
Partnership or the Company as an Employee, Director or Consultant or (b) at the
discretion of the Committee, a termination which results in a temporary
severance of the service relationship.
“Substitute Award” means an award granted pursuant to Section 6(f) of the Plan.
“Unit” means a Common Unit of the Partnership.
“Unit Appreciation Right” or “UAR” means a contingent right that entitles the
holder to receive the excess of the Fair Market Value of a Unit on the exercise
date of the UAR over the exercise price of the UAR.
“Unit Award” means an award granted pursuant to Section 6(c) of the Plan.
SECTION 3.
Administration.



4

--------------------------------------------------------------------------------




(a)    The Plan shall be administered by the Committee, subject to subsections
(b) and (c) below; provided, however, that, in the event that the Board is not
also serving as the Committee, the Board, in its sole discretion, may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan. The governance of the Committee shall be subject to
the charter, if any, of the Committee as approved by the Board. Subject to the
terms of the Plan and applicable law, and in addition to other express powers
and authorizations conferred on the Committee by the Plan, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to a Participant; (iii) determine the
number of Units to be covered by Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled, exercised, canceled, or forfeited;
(vi) interpret and administer the Plan and any instrument or agreement relating
to an Award made under the Plan; (vii) establish, amend, suspend, or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (viii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan. The Committee may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or an Award Agreement in
such manner and to such extent as the Committee deems necessary or appropriate
so that the Plan or any Award Agreement or other documents evidencing Awards
made under this Plan complies with applicable law, regulations and listing
requirements and so as to avoid unanticipated consequences or address
unanticipated events (including any temporary closure of the New York Stock
Exchange, disruption of communications or natural catastrophe) deemed by the
Committee to be inconsistent with the purposes of the Plan or any Award
Agreement or other documents evidencing Awards made under this Plan, provided
that no such action shall be taken absent stockholder approval to the extent
required under Section 7(a). Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, the Partnership, any Affiliate, any
Participant, and any beneficiary of any Participant. Notwithstanding anything in
the Plan to the contrary, the Committee shall not have the discretion to
accelerate the vesting of any outstanding Awards, except that the Committee may
accelerate the vesting of Awards in the event of a Participant’s death or
Disability or as provided in Section 7(c) of the Plan with respect to a Change
in Control. Further, and notwithstanding anything in the Plan to the contrary,
Options and UARs granted under the Plan may not become exercisable, vest or be
settled, in whole or in part, prior to the one-year anniversary of the date of
grant, except that the Committee may provide that Awards become exercisable,
vest or settle prior to such date in the event of the Participant’s death or
Disability or in the event of a Change in Control. Notwithstanding the
foregoing, with respect to Options or Unit Appreciation Rights, up to 5% of the
aggregate number of Units authorized for issuance under this Plan (as described
in Section 4(a)) may be issued pursuant to Awards subject to any, or no, vesting
conditions, as the Committee determines appropriate.
(b)    To the extent permitted by applicable law and the rules of any securities
exchange on which the Units are listed, quoted or traded, the Board or Committee
may from time to time delegate to a committee of one or more members of the
Board or one or more officers of the


5

--------------------------------------------------------------------------------




Company the authority to grant or amend Awards or to take other administrative
actions pursuant to Section 3(a); provided, however, that in no event shall an
officer of the Company be delegated the authority to grant awards to, or amend
awards held by, the following individuals: (i) individuals who are subject to
Section 16 of the Exchange Act, (ii) officers of the Company (or Directors) to
whom authority to grant or amend Awards has been delegated hereunder, or
(iii) to the extent that Section 162(m) of the Code is applicable to the Company
or the Partnership, any Employee who is, or could be, a “covered employee”
within the meaning of Section 162(m) of the Code; provided, further, that any
delegation of administrative authority shall only be permitted to the extent
that it is permissible under applicable provisions of the Code and applicable
securities laws and the rules of any securities exchange on which the Units are
listed, quoted or traded. Any delegation hereunder shall be subject to such
restrictions and limitations as the Board or Committee specifies at the time of
such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 3(b) shall serve in such capacity at the pleasure of the
Board and the Committee.
(c)    Notwithstanding any provision to the contrary in the Plan, for so long as
the Company is an Affiliate of Andeavor, any Award to be granted under the plan
to a Participant that is an executive officer of Andeavor shall only be granted
following a recommendation made by the board of directors or Compensation
Committee of Andeavor.
SECTION 4.
Units.

(a)    Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the number of Units that may be delivered with respect to Awards
under the Plan is One Million Seven Hundred Fifty Thousand (1,750,000). Units
withheld from an Award to either satisfy the Company’s or an Affiliate’s tax
withholding obligations with respect to the Award or pay the exercise price of
an Award shall be counted against the number of Units that may be delivered
under the Plan and shall not be available for future grants of Awards. If any
Award is forfeited, cancelled, exercised, paid, or otherwise terminates or
expires without the actual delivery of Units pursuant to such Award (for the
avoidance of doubt, the grant of Restricted Units is not a delivery of Units for
this purpose), the Units subject to such Award shall again be available for
Awards under the Plan. To the extent permitted by applicable law and exchange
rule, Substitute Awards and Units issued in assumption of, or in substitution
for, any outstanding awards of any entity acquired in any form of combination by
the Partnership or any Affiliate shall not be counted against the Units
available for issuance pursuant to the Plan. There shall not be any limitation
on the number of Awards that may be paid in cash.
(b)    Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Partnership or any other Person, or Units
otherwise issuable by the Partnership, or any combination of the foregoing, as
determined by the Committee in its discretion.
(c)    Anti-dilution Adjustments.


6

--------------------------------------------------------------------------------




(i)    Equity Restructuring. With respect to any “equity restructuring” event
that could result in an additional compensation expense to the Company or the
Partnership pursuant to the provisions of ASC Topic 718 if adjustments to Awards
with respect to such event were discretionary, the Committee shall equitably
adjust the number and type of Units covered by each outstanding Award and the
terms and conditions, including the exercise price and performance criteria (if
any), of such Award to equitably reflect such event and shall adjust the number
and type of Units (or other securities or property) with respect to which Awards
may be granted under the Plan after such event. With respect to any other
similar event that would not result in an ASC Topic 718 accounting charge if the
adjustment to Awards with respect to such event were subject to discretionary
action, the Committee shall have complete discretion to adjust Awards and the
number and type of Units (or other securities or property) with respect to which
Awards may be granted under the Plan in such manner as it deems appropriate with
respect to such other event.
(ii)    Other Changes in Capitalization. In the event of any non-cash
distribution, Unit split, combination or exchange of Units, merger,
consolidation or distribution (other than normal cash distributions) of
Partnership assets to unitholders, or any other change affecting the units of
the Partnership, other than an “equity restructuring,” the Committee may make
equitable adjustments, if any, to reflect such change with respect to (A) the
aggregate number and kind of Units that may be issued under the Plan; (B) the
number and kind of Units (or other securities or property) subject to
outstanding Awards; (C) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (D) the grant or exercise price per Unit for any
outstanding Awards under the Plan.
SECTION 5.
Eligibility.

Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.
SECTION 6.
Awards.

(a)    Options and UARs. Subject to Section 3(c), the Committee shall have the
authority to determine the Employees, Consultants and Directors to whom Options
and/or UARs shall be granted, the number of Units to be covered by each Option
or UAR, the exercise price therefor, the Restricted Period and other conditions
and limitations applicable to the exercise of the Option or UAR, including the
following terms and conditions and such additional terms and conditions, as the
Committee shall determine, that are not inconsistent with the provisions of the
Plan. Options which are intended to comply with Treasury Regulation
Section 1.409A-1(b)(5)(i)(A) and Unit Appreciation Rights which are intended to
comply with Treasury Regulation Section 1.409A-1(b)(5)(i)(B) or any successor
regulation may be granted only if the requirements of Treasury Regulation
Section 1.409A-1(b)(5)(iii), or any successor regulation, are satisfied. Options
and UARs that are otherwise exempt from or compliant with Section 409A of the
Code may be granted to any eligible Employee, Consultant or Director.


7

--------------------------------------------------------------------------------




(i)    Exercise Price. The exercise price per Unit purchasable under an Option
or subject to a UAR shall be determined by the Committee at the time the Option
or UAR is granted but, except with respect to a Substitute Award, may not be
less than the Fair Market Value of a Unit as of the date of grant of the Option
or UAR.
(ii)    Time and Method of Exercise. Subject to the other provisions set forth
in this Plan, including Section 3(a), the Committee shall determine the exercise
terms and the Restricted Period with respect to an Option or UAR, which may
include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance goals or other events, and the method or
methods by which payment of the exercise price with respect to an Option or UAR
may be made or deemed to have been made, which may include, without limitation,
cash, check acceptable to the Company, withholding Units from the Award, a
“cashless” exercise through procedures approved by the Company, or any
combination of the above methods, having a Fair Market Value on the exercise
date equal to the relevant exercise price.
(iii)    Forfeitures. Except as otherwise provided in the terms of the Option or
UAR grant, upon termination of a Participant’s Service for any reason during the
applicable Restricted Period, all unvested Options and UARs shall be forfeited
by the Participant. The Committee may, in its discretion, waive in whole or in
part such forfeiture with respect to a Participant’s Options and/or UARs;
provided that the waiver contemplated under this Section shall be effective only
to the extent that such waiver will not cause the Participant’s Options and UARs
that are intended to satisfy the requirements of Section 409A of the Code to
fail to satisfy such requirements.
(iv)    Exercise of Options and UARs on Termination of Service. Each Option and
UAR shall set forth the extent to which the Participant shall have the right to
exercise the Option or UAR following a termination of the Participant’s Service.
Unless otherwise determined by the Committee, if the Participant’s Service is
terminated for cause, the Participant’s right to exercise the Option or UAR
shall terminate immediately on the effective date of the Participant’s
termination. To the extent the Option or UAR was not vested and exercisable as
of the termination of Service, the Option or UAR shall terminate when the
Participant’s Service terminates. Subject to the foregoing, such provisions
shall be determined in the sole discretion of the Committee, need not be uniform
among all Options and UARs issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of Service.
(v)    Term of Options and UARs. The term of each Option and UAR shall be stated
in the Award Agreement, provided, that the term shall be no more than ten (10)
years from the date of grant thereof.
(vi)    Prohibition on Repricing. Subject to Section 4(c) and Section 7(c), the
Committee shall not, without the approval of the unitholders of the Partnership,
(i) reduce the per Unit exercise price of any outstanding Option or UAR,
(ii) cancel any Option or UAR in exchange for cash or another Award when the
Option or UAR price per Unit exceeds the Fair Market Value of the underlying
Units, or (iii) otherwise reprice any


8

--------------------------------------------------------------------------------




Option or UAR. Subject to Section 4(c), Section 7 and Section 8(e), the
Committee shall have the authority, without the approval of the unitholders of
the Partnership, to amend any outstanding Award to increase the exercise price
per Unit or to cancel and replace an Award with the grant of an Award having an
exercise price per Unit that is greater than or equal to the exercise price per
Unit of the original Award.
(b)    Restricted Units and Phantom Units. Subject to Sections 3(a) and 3(c),
the Committee shall have the authority to determine the Employees, Consultants
and Directors to whom Restricted Units and Phantom Units shall be granted, the
number of Restricted Units or Phantom Units to be granted to each such
Participant, the Restricted Period, the conditions under which the Restricted
Units or Phantom Units may become vested or forfeited and such other terms and
conditions, including, without limitation, restrictions on transferability, as
the Committee may establish with respect to such Awards.
(i)    DERs. Subject to Section 3(c), the Committee shall have the authority to
determine the Employees, Consultants and Directors to whom DERs are granted,
whether such DERs are tandem or separate Awards, whether the DERs shall be paid
directly to the Participant, be credited to a bookkeeping account (with or
without interest in the discretion of the Committee) the vesting restrictions
and payment provisions applicable to the Award, and such other provisions or
restrictions as determined by the Committee in its discretion all of which shall
be specified in the Award Agreements. DERs may be granted by the Committee based
on distributions made with respect to Units, to be credited as of the
distribution dates during the period between the date an Award is granted to a
Participant and the date such Award vests, is exercised, is distributed or
expires, as determined by the Committee. Such DERs shall be converted to cash,
Units, Restricted Units and/or Phantom Units by such formula and at such time
and subject to such limitations as may be determined by the Committee. Tandem
DERs may be subject to the same or different vesting restrictions as the tandem
Award, or be subject to such other provisions or restrictions as determined by
the Committee in its discretion. Notwithstanding the foregoing, DERs shall only
be paid in a manner that is either exempt from or in compliance with
Section 409A of the Code.
(ii)    Forfeitures. Except as otherwise provided in the terms of an Award
Agreement, upon termination of a Participant’s Service for any reason during the
applicable Restricted Period, all outstanding, unvested Restricted Units and
Phantom Units awarded the Participant shall be automatically forfeited on such
termination. The Committee may, in its discretion, waive in whole or in part
such forfeiture with respect to a Participant’s Restricted Units and/or Phantom
Units; provided, that the waiver contemplated under this Section shall be
effective only to the extent that such waiver will not cause the Participant’s
Restricted Units and/or Phantom Units that are intended to satisfy the
requirements of Section 409A of the Code to fail to satisfy such requirements.
(iii)    Payment; Lapse of Restrictions.
(A)    Phantom Units. The Committee shall specify, or permit the Participant to
elect in accordance with the requirements of Section 409A of the


9

--------------------------------------------------------------------------------




Code, the conditions and dates or events upon which the cash or Units underlying
an award of Phantom Units shall be issued, which dates or events shall not be
earlier than the date as of which the Phantom Units vest and become
nonforfeitable and which conditions and dates or events shall be subject to
compliance with Section 409A of the Code (unless the Phantom Units are exempt
therefrom).
(B)    Restricted Units. Upon or as soon as reasonably practical following the
vesting of each Restricted Unit, subject to satisfying the tax withholding
obligations of Section 8(b), the Participant shall be entitled to have the
restrictions removed from his or her Unit certificate (or book-entry account, as
applicable) so that the Participant then holds an unrestricted Unit.
(c)    Unit Awards. Unit Awards may be granted under the Plan (i) to such
Employees, Consultants and/or Directors and in such amounts as the Committee, in
its discretion, may select, subject to Section 3(c), and (ii) subject to such
other terms and conditions, including, without limitation, restrictions on
transferability, as the Committee may establish with respect to such Awards.
(d)    Profits Interest Units. Any Restricted Unit award or Unit Award
consisting of Profits Interest Units may only be issued to a Participant for the
performance of services to or for the benefit of the Partnership (i) in the
Participant’s capacity as a partner of the Partnership, (ii) in anticipation of
the Participant becoming a partner of the Partnership, or (iii) as otherwise
determined by the Committee, provided that the Profits Interest Units would
constitute “profits interests” within the meaning of the Code, Treasury
Regulations promulgated thereunder and any published guidance by the Internal
Revenue Service with respect thereto. At the time of grant, the Committee shall
specify the date or dates on which the Profits Interest Units shall vest and
become nonforfeitable, and may specify such conditions to vesting as it deems
appropriate. Profits Interest Units shall be subject to such restrictions on
transferability and other restrictions as the Committee may impose.
(e)    Other Unit-Based Awards. Other Unit-Based Awards may be granted under the
Plan to such Employees, Consultants and/or Directors as the Committee, in its
discretion, may select, subject to Section 3(c). An Other Unit-Based Award shall
be an award denominated or payable in, valued in or otherwise based on or
related to Units, in whole or in part. The Committee shall determine the terms
and conditions of any Other Unit-Based Award. Upon vesting, an Other Unit-Based
Award may be paid in cash, Units (including Restricted Units) or any combination
thereof as provided in the Award Agreement.
(f)    Substitute Awards. Awards may be granted under the Plan in substitution
of similar awards held by individuals who become Employees, Consultants or
Directors as a result of a merger, consolidation or acquisition by the
Partnership or an Affiliate of another entity or the assets of another entity.
Such Substitute Awards that are Options or UARs may have exercise prices less
than the Fair Market Value of a Unit on the date of the substitution if such
substitution complies with Section 409A of the Code and the Treasury Regulations
thereunder and other applicable laws and exchange rules.


10

--------------------------------------------------------------------------------




(g)    General.
(i)    Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.
(ii)    Limits on Transfer of Awards.
(A)    Except as provided in Paragraph (C) below, each Option and UAR shall be
exercisable only by the Participant during the Participant’s lifetime, or by the
person to whom the Participant’s rights shall pass by will or the laws of
descent and distribution.
(B)    Except as provided in Paragraph (C) below, no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company, the Partnership or any Affiliate.
(C)    The Committee may provide in an Award Agreement that an Award may, on
such terms and conditions as the Committee may from time to time establish, be
transferred by a Participant without consideration to any “family member” of the
Participant, as defined in the instructions to use of the Form S-8 Registration
Statement under the Securities Act, as applicable, or any other transferee
specifically approved by the Committee after taking into account any state,
federal, local or foreign tax and securities laws applicable to transferable
Awards. In addition, vested Units may be transferred to the extent permitted by
the Partnership Agreement and not otherwise prohibited by the Award Agreement or
any other agreement restricting the transfer of such Units.
(iii)    Term of Awards. Subject to Section 6(a)(v) above, the term of each
Award, if any, shall be for such period as may be determined by the Committee.
(iv)    Unit Certificates. Unless otherwise determined by the Committee or
required by any applicable law, rule or regulation, neither the Company nor the
Partnership shall deliver to any Participant certificates evidencing Units
issued in connection with any Award and instead such Units shall be recorded in
the books of the Partnership (or, as applicable, its transfer agent or equity
plan administrator). All certificates for Units or other securities of the
Partnership delivered under the Plan and all Units issued pursuant to book entry
procedures pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the


11

--------------------------------------------------------------------------------




Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any securities exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be inscribed on any such certificates
or book entry to make appropriate reference to such restrictions.
(v)    Consideration for Grants. To the extent permitted by applicable Law,
Awards may be granted for such consideration, including services, as the
Committee shall determine.
(vi)    Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, subject to compliance with Section 409A of the Code, the Company
shall not be required to issue or deliver any certificates or make any book
entries evidencing Units pursuant to the exercise or vesting of any Award,
unless and until the Board or the Committee has determined, with advice of
counsel, that the issuance of such Units is in compliance with all applicable
laws, regulations of governmental authorities and, if applicable, the
requirements of any exchange on which the Units are listed or traded, and the
Units are covered by an effective registration statement or applicable exemption
from registration. In addition to the terms and conditions provided herein, the
Board or the Committee may require that a Participant make such reasonable
covenants, agreements, and representations as the Board or the Committee, in its
discretion, deems advisable in order to comply with any such laws, regulations,
or requirements. Without limiting the generality of the foregoing, the delivery
of Units pursuant to the exercise or vesting of an Award may be deferred for any
period during which, in the good faith determination of the Committee, the
Company is not reasonably able to obtain or deliver Units pursuant to such Award
without violating applicable law or the applicable rules or regulations of any
governmental agency or authority or securities exchange. No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award grant
agreement (including, without limitation, any exercise price or tax withholding)
is received by the Company.
SECTION 7.
Amendment and Termination.

Except to the extent prohibited by applicable law:
(a)    Amendments to the Plan. Except as required by applicable law or the rules
of the principal securities exchange, if any, on which the Units are traded and
subject to Section 7(b) below, the Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan in any manner without the consent of
any partner, Participant, other holder or beneficiary of an Award, or any other
Person. The Board shall obtain securityholder approval of any Plan amendment to
the extent necessary to comply with applicable law or securities exchange
listing standards or rules.
(b)    Amendments to Awards. Subject to Sections 3(a) and 7(a), the Committee
may waive any conditions or rights under, amend any terms of, or alter any Award
theretofore


12

--------------------------------------------------------------------------------




granted, provided that no change, other than pursuant to Section 7(c), in any
Award shall materially reduce the rights or benefits of a Participant with
respect to an Award without the consent of such Participant, provided that no
such consent shall be required if the Committee determines in its sole
discretion and prior to the date of any Change in Control that such amendment or
alteration either is required or advisable in order for the Company or
Partnership, the Plan or the Award to satisfy any law or regulation or to meet
the requirements of or avoid adverse financial accounting consequences under any
accounting standard.
(c)    Actions Upon the Occurrence of Certain Events.
(i)    Subject to Section 7(c)(ii), upon the occurrence of a Change in Control,
any transaction or event described in Section 4(c), any change in applicable law
or regulation affecting the Plan or Awards thereunder, or any change in
accounting principles affecting the financial statements of the Company or the
Partnership, the Committee, in its sole discretion, without the consent of any
Participant or holder of the Award, and on such terms and conditions as it deems
appropriate, may take any one or more of the following actions:
(A)    provide for either (x) the termination of any Award in exchange for a
payment in an amount, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant’s rights under
such Award (and, for the avoidance of doubt, if as of the date of the occurrence
of such transaction or event the Committee determines in good faith that no
amount would have been attained upon the exercise of such Award or realization
of the Participant’s rights, then such Award may be terminated by the Company
without payment) or (y) the replacement of such Award with other rights or
property selected by the Committee in its sole discretion having an aggregate
value not exceeding the amount that could have been attained upon the exercise
of such Award or realization of the Participant’s rights had such Award been
currently exercisable or payable or fully vested;
(B)    provide that such Award be assumed by the successor or survivor entity,
or a parent or subsidiary thereof, or be exchanged for similar options, rights
or awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;
(C)    make adjustments in the number and type of Units (or other securities or
property) subject to outstanding Awards, and in the number and kind of
outstanding Awards or in the terms and conditions of (including the exercise
price), and the vesting and performance criteria included in, outstanding
Awards, or both;
(D)    provide that such Award shall vest or become exercisable or payable,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and


13

--------------------------------------------------------------------------------




(E)    provide that the Award cannot be exercised or become payable after such
event, i.e., shall terminate upon such event.
Notwithstanding the foregoing, (i) with respect to an above event that is an
“equity restructuring” event that would be subject to a compensation expense
pursuant ASC Topic 718, the provisions in Section 4(c) shall control to the
extent they are in conflict with the discretionary provisions of this Section 7,
provided, however, that nothing in Section 7(c) or Section 4(c) shall be
construed as providing any Participant or any beneficiary any rights with
respect to the “time value”, “economic opportunity” or “intrinsic value” of an
Award or limiting in any manner the Committee’s actions that may be taken with
respect to an Award as set forth above or in Section 4(c); and (ii) no action
shall be taken under this Section 7 which shall cause an Award to fail to comply
with Section 409A of the Code or the Treasury Regulations thereunder, to the
extent applicable to such Award.
(ii)    Unless otherwise expressly provided in an Award Agreement or another
contract, including an employment agreement, or under the terms of a transaction
constituting a Change in Control, the Committee may provide that any or all of
the following shall occur upon a participant’s termination of Service within
twenty-four (24) months following a Change in Control:
(A)    in the case of an Option or UAR, the Participant shall have the ability
to exercise any portion of the Option or UAR not previously exercisable,
(B)    with respect to any Awards other than Options or UARs, all conditions to
the grant, issuance, retention, vesting or transferability of, or any other
restrictions applicable to, such Award shall immediately lapse, and
(C)    in the case of Awards subject to performance criteria, the Participant
shall have the right to receive a payment equal to the target amount payable or,
if greater, a payment based on performance through a date determined by the
Committee prior to the Change in Control.
Notwithstanding anything herein to the contrary, in the event of a Change in
Control in which the acquiring or surviving company in the transaction does not
assume or continue outstanding Awards upon the Change in Control, immediately
prior to the Change in Control, all Awards that are not assumed or continued
shall be treated as follows effective immediately prior to the Change in
Control: (i) in the case of an Option or UAR, the Participant shall have the
ability to exercise such Option or UAR, including any portion of the Option or
UAR not previously exercisable, (ii) in the case of Awards other than Options or
UARs, all conditions to the grant, issuance, retention, vesting or
transferability of, or any other restrictions applicable to, such Award shall
immediately lapse, and (iii) in the case of Awards subject to performance
criteria, the Participant shall have the right to receive a payment equal to the
target amount payable or, if greater, a payment based on performance through a
date determined by the Committee prior to the Change in Control.
SECTION 8.
General Provisions.



14

--------------------------------------------------------------------------------




(a)    No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.
(b)    Tax Withholding. Unless other arrangements have been made that are
acceptable to the Company, the Company or any Affiliate is authorized to deduct
or withhold, or cause to be deducted or withheld, from any Award, from any
payment due or transfer made under any Award or from any compensation or other
amount owing to a Participant the amount (in cash, Units, Units that would
otherwise be issued pursuant to such Award or other property) of any applicable
taxes payable in respect of an Award, including its grant, its exercise, the
lapse of restrictions thereon, or any payment or transfer thereunder or under
the Plan, and to take such other action as may be necessary in the opinion of
the Company to satisfy its withholding obligations for the payment of such
taxes. In the event that Units that would otherwise be issued pursuant to an
Award are used to satisfy such withholding obligations, the number of Units
which may be so withheld or surrendered shall be limited to the number of Units
which have a fair market value (which, in the case of a broker-assisted
transaction, shall be determined by the Committee, consistent with applicable
provisions of the Code) on the date of withholding equal to the aggregate amount
of such liabilities based on the minimum statutory withholding rates, or such
other rate that will not cause an adverse accounting consequence or cost, for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income.
(c)    No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate, continue consulting services or to remain on the
Board, as applicable. Furthermore, the Company or an Affiliate may at any time
dismiss a Participant from employment or consulting free from any liability or
any claim under the Plan, unless otherwise expressly provided in the Plan, any
Award Agreement or other written agreement.
(d)    No Rights as Unitholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a unitholder with respect to Units
covered by any Award until the Participant becomes the record owner of such
Units.
(e)    Section 409A. To the extent that the Committee determines that any Award
granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the effective date of the Plan.
Notwithstanding any provision of the Plan to the contrary, in the event that
following the effective date of the Plan the Committee determines that any Award
may be subject to Section 409A of the Code and related Department of Treasury
guidance (including such Department of Treasury guidance as may be issued after
the effective date of the Plan), the Committee may adopt such amendments to the
Plan and the applicable Award Agreement or adopt other policies and procedures
(including amendments,


15

--------------------------------------------------------------------------------




policies and procedures with retroactive effect), or take any other actions,
that the Committee determines are necessary or appropriate to (i) exempt the
Award from Section 409A of the Code and/or preserve the intended tax treatment
of the benefits provided with respect to the Award, or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of any penalty taxes under such
Section; provided, however, that nothing herein shall create any obligation on
the part of the Committee, the Company or any of its Affiliates to adopt any
such amendment, policy or procedure or take any such other action, nor shall the
Committee, the Company or any of its Affiliates have any liability for failing
to do so. Notwithstanding any provision in the Plan to the contrary, the time of
payment with respect to any Award that is subject to Section 409A of the Code
shall not be accelerated, except as permitted under Treasury Regulation
Section 1.409A-3(j)(4). To the extent any payment under this Plan is considered
deferred compensation subject to the restrictions contained in Section 409A of
the Code, and to the extent necessary to avoid the imposition of taxes under
Section 409A of the Code, such payment may not be made to a specified employee
(as determined in accordance with a uniform policy adopted by the Company or
Partnership with respect to all arrangements subject to Section 409A of the
Code) upon separation from service (within the meaning of Section 409A of the
Code) before the date that is six months after the specified employee’s
separation from service (or, if earlier, the specified employee’s death). Any
payment that would otherwise be made during this period of delay shall be
accumulated and paid on the sixth month plus one day following the specified
employee’s separation from service (or, if earlier, as soon as administratively
practicable after the specified employee’s death).
(f)    Lock-Up Agreement. Each Participant shall agree, if so requested by the
Company or the Partnership and any underwriter in connection with any public
offering of securities of the Partnership or any Affiliate, not to directly or
indirectly offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of or otherwise dispose of or transfer any Units held by it
for such period, not to exceed one hundred eighty (180) days following the
effective date of the relevant registration statement filed under the Securities
Act in connection with such public offering, as such underwriter shall specify
reasonably and in good faith. The Company or the Partnership may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such 180-day period. Notwithstanding the
foregoing, the 180-day period may be extended for up to such number of
additional days as is deemed necessary by such underwriter or the Company or
Partnership to continue coverage by research analysts in accordance with FINRA
Rule 2711 or any successor rule.
(g)    Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Units and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all applicable federal, state, local and foreign laws, rules and
regulations (including but not limited to state, federal and foreign securities
law and margin requirements), the rules of any securities exchange or automated
quotation system on which the Units are listed, quoted or traded, and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. Any securities delivered


16

--------------------------------------------------------------------------------




under the Plan shall be subject to such restrictions, and the person acquiring
such securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements. To the extent
permitted by applicable law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations. In the event an Award is granted to or held by a Participant
who is employed or providing services outside the United States, the Committee
may, in its sole discretion, modify the provisions of the Plan or of such Award
as they pertain to such individual to comply with applicable foreign law or to
recognize differences in local law, currency or tax policy. The Committee may
also impose conditions on the grant, issuance, exercise, vesting, settlement or
retention of Awards in order to comply with such foreign law and/or to minimize
the Company’s or the Partnership’s obligations with respect to tax equalization
for Participants employed outside their home country.
(h)    Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of laws
principles.
(i)    Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable law or, if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
(j)    Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Partnership or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.
(k)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.
(l)    No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or


17

--------------------------------------------------------------------------------




other property shall be paid or transferred in lieu of any fractional Units or
whether such fractional Units or any rights thereto shall be canceled,
terminated, or otherwise eliminated.
(m)    Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
(n)    No Guarantee of Tax Consequences. None of the Board, the Committee, the
Company nor the Partnership makes any commitment or guarantee that any federal,
state or local tax treatment will (or will not) apply or be available to any
Participant.
(o)    Clawback; Misconduct. To the extent required by applicable law or any
applicable securities exchange listing standards, Awards and amounts paid or
payable pursuant to or with respect to Awards shall be subject to clawback as
determined by the Committee, which clawback may include forfeiture, repurchase
and/or recoupment of Awards and amounts paid or payable pursuant to or with
respect to Awards. In addition, and without limiting the foregoing, except as
otherwise provided by the Committee, if at any time (including after a notice of
exercise has been delivered or an award has vested) the Committee or any person
designated by the Committee (each such person, an “Authorized Officer”)
reasonably believes that a Participant may have committed an Act of Misconduct
as described in this Section 8(o), the Authorized Officer, the Committee or the
Board may suspend the Participant’s rights to exercise or to vest in an Award,
and/or to receive payment for or receive Units in settlement of an Award pending
a determination of whether an Act of Misconduct has been committed.
If the Committee or an Authorized Officer determines a Participant has committed
an act of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to
the Company or any Affiliate of the Company, breach of fiduciary duty, violation
of ethics policy or code of conduct, or deliberate disregard of the Company’s or
Affiliate of the Company’s rules resulting in loss, damage or injury to the
Company or any Affiliate of the Company, or if a Participant makes an
unauthorized disclosure of any trade secret or confidential information,
solicits any employee or service provider to leave the employ or cease providing
services to the Company or any Affiliate of the Company, breaches any
intellectual property or assignment of inventions covenant, engages in any
conduct constituting unfair competition, breaches any non-competition agreement,
induces any customer to breach a contract with the Company or any Affiliate of
the Company or to cease doing business with the Company or any Affiliate of the
Company, or induces any principal for whom the Company or any Affiliate of the
Company acts as agent to terminate such agency relationship (any of the
foregoing acts, an “Act of Misconduct”), then except as otherwise provided by
the Committee, (i) neither the Participant nor his or her estate nor transferee
shall be entitled to exercise any Option or Unit Appreciation Right whatsoever,
vest in or have the restrictions on an Award lapse, or otherwise receive payment
of an Award, (ii) the Participant will forfeit all outstanding Awards and
(iii) the Participant may be required, at the Committee’s sole discretion, to
return and/or repay to the Company or the Partnership any then unvested Units
previously granted under the Plan. In making such determination, the Committee
or an Authorized Officer shall give the Participant an opportunity to appear and
present evidence on his or her behalf at a hearing before the Committee or its
designee or an


18

--------------------------------------------------------------------------------




opportunity to submit written comments, documents, information and arguments to
be considered by the Committee.
(p)    Facility Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner that the
Committee may select, and the Partnership, the Company and all of their
Affiliates shall be relieved of any further liability for payment of such
amounts.
SECTION 9.
Term of the Plan.

The Plan was originally effective on April 26, 2011, the date it was originally
adopted by the Board. The first amendment and restatement of the Plan was
approved by the Board on July 20, 2016 and became effective upon approval by the
unitholders of the Partnership on October 4, 2016 (the “Effective Date”). The
most recent amendment and restatement of the Plan became effective on August 1,
2017 and updated references in the Plan to reflect the changes to the name of
the Company and its Affiliates. The Plan shall remain available for the grant of
Awards until the 10th anniversary of the Effective Date. Notwithstanding the
foregoing, the Plan may be terminated at such earlier time as the Board may
determine. However, any Award granted prior to such termination, and the
authority of the Board or the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under such Award, shall extend beyond such termination date.




19